Citation Nr: 1734598	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision that was issued in March 2008.

In an August 2015 decision, the Board, in relevant part, denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran appealed the August 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court vacated the Board's August 2015 decision with respect to this issue and remanded the issue for action consistent with a Joint Motion for Partial Remand (Joint Motion).  In January 2017, the Board remanded the issue for action consistent with the Joint Motion.  

The claim has been returned to the Board for further appellate review.  As will be discussed further, the Board finds that the agency of original jurisdiction (AOJ) did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, further development is necessary prior to appellate review of the issue of entitlement to service connection for hypertension.

The May 2016 JMR found the April 2015 VA medical opinion to be inadequate for several reasons.  The Court noted that although the examiner addressed the probability of a relationship between the Veteran's service-connected diabetes mellitus and his diagnosed hypertension, no opinion was provided as to what, if any, relationship exists between the Veteran's hypertension and his other service-connected disabilities; specifically, cardiovascular disease, atrial fibrillation, and peripheral neuropathies of the bilateral upper and lower extremities.  Additionally, the opinion was inadequate because it failed to address whether any of the Veteran's service-connected disabilities aggravated his diagnosed hypertension.  And lastly, the examiner failed to provide a rationale for the conclusion that the Veteran's diagnosed hypertension is not etiologically related to any aspect of his active service, including his presumed exposure to herbicides, and instead merely noted the Veteran's exposure and blood pressure readings from his separation examination.   

In January 2017, the Board remanded the issue for a new VA examination and opinions pursuant to the terms of the May 2016 JMR.  The Board instructed the examiner to provide an opinion on the etiology of the Veteran's hypertension and whether it is proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies, or some combination of those conditions.  The examiner was to specifically address each service-connected disability individually as indicated in the May 2016 JMR.  Lastly, the examiner was instructed to provide an opinion on whether the Veteran's hypertension is etiologically related to any aspect of active military service, to include an injury or disease in-service including his presumed exposure to tactical herbicides used in Vietnam during the war.
An April 2017 VA examination report reflects that the examiner opined the Veteran's hypertension is less likely as not incurred in or caused/aggravated by a service event or a combination of these to include diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies.  The rationale provided was that there is no medical nexus establishing causality between the Veteran's hypertension and his military service, there was no residual or chronic disability subject to service connection shown by the service medical record or post-service record, and the Veteran was not medically discharged from the military.  Furthermore, the examiner stated the Veteran has several risk factors in the etiological development of hypertension to include morbid obesity, age, hyperlipidemia, and long-term tobacco use.  The examiner went on to list "a number of risk factors that are strongly and independently associated with the development of hypertension" to include age, obesity, family history, reduced nephron number, high sodium diet, excessive alcohol consumption, physical inactivity, dyslipidemia, and personality traits.  No opinion was provided on whether the Veteran's hypertension is etiologically related to his presumed exposure to tactical herbicides used in Vietnam during the war.  
Unfortunately, the Board finds the April 2017 VA opinion inadequate.  First, the examiner summarized the opinions for secondary service connection when the remand instructions specifically called for the examiner to address each service-connected disability individually.  Additionally, the examiner's rationale for the negative opinion was partially based on the fact the Veteran wasn't medically discharged from the military due to a residual or chronic condition.  Lastly, the examiner did not provide an opinion on whether the Veteran's hypertension is etiologically related to his presumed exposure to tactical herbicides used in Vietnam during the war.  As the April 2017 VA opinion is inadequate, the Board finds a new VA examination is required to determine the etiology of the Veteran's hypertension and to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his hypertension.  The claims file, including the May 2016 JMPR and a copy of this remand must be made available to the examiner and such review should be noted in the examination report.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must provide opinions on the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is proximately due to the Veteran's service-connected diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies or some combination of these?  Please address each service-connected disability individually as indicated in the JMPR.

b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is the result of the Veteran's service-connected diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies or some combination of these?  Please address each service-connected disability individually as indicated in the JMPR.

c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is aggravated by the Veteran's service-connected diabetes mellitus type II, cardiovascular disease, atrial fibrillation, peripheral neuropathies or some combination of these?  Please address each service-connected disability individually as indicated in the JMPR.

d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is etiologically related to any aspect of active military service, to include an injury or disease in-service including his presumed exposure to tactical herbicides used in Vietnam during the war?

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.

The examiner must include in the medical report a thorough rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

2.  Review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If any question posed is not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.

3.  Thereafter, readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

